OPINIÓN DEL TRIBUNAL.
Siendo el objeto del auto de hateas corpus librar al pri-sionero que se encuentre ilegalmente restringido de su li-bertad, y siendo obligación de la Corte ó Juez, cuando se le presente eii debida forma una petición para el auto de habeas corpus, concederla é investigar el motivo de la pri-sión ó detención del peticionario; y siendo también el de-ber de tal corte ó juez negar una petición no presentada en debida forma, la solicitud presentada en el presente caso lia sido considerada cuidadosamente por el Tribunal, y parece tener por objeto la revisión de la causa presenta- . da en esta Corte en apelación; no habiéndose presentado nuevos puntos en la petición, excepto la referencia hecha • á la quinta enmienda á la Constitución de los Estados *144Unidos, la que no tiene aplicación alguna á la presente causa, pareciendo ser fundada dicha petición en los pá-rrafos 1 y 2 del Artículo 483 del Código de Enjuiciamien-to Criminal, ó sea la Ley de Rabeas Corpus, debe conce-derse ó negarse de acuerdo con las disposiciones de dicha Ley.
Siendo evidente, después de una mera inspección, que la solicitud no puede ser comprendida por ninguna de las disposiciones anteriormente citadas, y no demostrando la misma solicitud la detención ilegal del preso, sino al contrario, considerada en relación con los autos de la ci-tada causa, que obran en los archivos de esta Corte, de-mostrando que el preso se encuentra debidamente deteni-do por el Alcaide de la Cárcel de Ponce, de acuerdo con lo dispuesto por la sentencia de la Corte de Distrito de Ponce, que ha sido confirmada por esta Corte; en vista de todos los hechos relatados en la presente, el auto de ha-beas corpas debe negarse, y así queda ordenado.

Denegado.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, Pignoras, MacLeary y Wolf.